Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 1 of 34
Case 1:20-cv=11120 Document 1-2. Filed 06/11/2Q Page 2 of 34

NOTICE OF HEARING IN REMOVAL. PROCEEDINGS
IMMIGRATION COURT:
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203
RE: . ROQUEL~VEGA, KARLA oT
_ PILE: A208-294-279 DATE: Dee 23, .2015

TO: (FY
ROQUEL-VEGA, KARLA
i112 PROSPECT ST,
WALTHAM, MA 02453

Please take notice that the above captioned case has been scheduled for.a
MASTER hearing before the Immigration Court on Jan 26, 2016 at 1:00 P.M. at:

wey

- OPK FEDERAL BEDG.;"°KOOM"320. 0 tr - Sle eee ee bo cect bbe etc aees

BOSTON, MA 02203

You may be represented in these proceedings, at no expense to the

Government, by an attorney or other individual who is aythorized and qualified —

Lo represent persons before an Immigration Court. Your hearing date has not
been scheduled earlier than 10 days from the ‘date of service of the Notice to
Appear in order to permit you the opportunity to obtain an attorney or
representative. If you wish to be represented,. your attorney or representative
‘must appear with you at the hearing prepared to: proceed. You can request an
earlier hearing in writing. oh as
Failure to appear at your hearing except for. exceptional eclrcumstances .
may result if-one or more of the following actions: (1) You may be taken into
custody by the Department. of Homeland Security: and held for further |
action. OR (2) Your hearing may be held in your absence under section 240(b) (5) |
of the Immigration and Nationality Act... An order of: removal will be entered
against you if the Department of: Homeland Security established. by
clear, unequivocal and convincing eviderice that a) you ox your attorney has
been provided this notice and 6). you are removable.
_ , IF YOUR ADDRESS IS NOT LISTED ON THE. NOTICE TO APPEAR, OR IF If IS NOT
- CORRECT ,. WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION
COURT BOSTON, MA THE ATTACHED. FORM EOIR-33 WITH YOUR ADDRESS AND/OR
TELEPHONE NUMBER AT WHICH YOU CAN BE CONTACTED REGARDING THESE PROCEEDINGS.
---BVERYTIME YOU CHANGE- YOUR~ADDRESS- AND/OR -TELEPHONE NUMBER, YOU MUST INFORM ° THE
aout OF YOUR NEW ADDRESS AND/OR TELEPHONE NUMBER WITHIN 45. DAYS OF THE CHANGE
ON. THE ATTACHED FORM EOIR-33. ADDITIONAL FORMS: EOIR-33 CAN BE OBTAINED FROM -
THE COURT WHERE YOU ARE SCHEDULED TO APPEAR, IN THE EVENT YOU ARE UNABLE TO
OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH YOUR NEW
ADDRESS AND/OR TELEPHONE NUMBER BUT YOU MUST CLEARLY MARK THE ENVELOPE “CHANGE
OF ADDRESS." CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE
SENT TO THE MOST RECENT ADDRESS YOU “HAVE .PROVIDED, AND WILL BE CONSIDERED
SUFFICIENT NOTICE TO YOU AND-THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.
A list of free legal service, providers has been given to you, For |
information.regarding the status“of your case, call toll free 1- 800-898-7180

OF 240-314-1500. For information on. Immigration Court procedures, please
consult the TL GhetLon, Court Practice Manual, available at -www.usdoj. gov/eoir. |

. CERTt FICATE SERVICE ;
THIS OCUMENT WAS SERVED BY: vane) : PERSONAL SERVICE (P) . ‘
aie ALIEN. [ 1 ALIEN c/o Custodts OftLeee EN's ATT/REP rad DHS *
‘DATES * )- Ae BY: COURT STAFF . * V3

     
  
  
 

 

Attadhmdnts: EOIR-33 -{ ] EOIR- 28 Vy: mim List I ] Other

 

 

 

 

 

 
Case 1:20-cyad1120. Document 1-2 Filed 06/112 Page 3 of 34

    

NOTICE OF HEARING IN REMOVAL PROCEEDINGS
IMMIGRATION COURT _

JFK FEDERAL BLDG., ROOM 320 -
BOSTON, MA’ 02203

RE: ROQUEL-VEGA, DIEGO oo

FILE: A208-294-280 , DATE: Dec 23, 2015.

TO: :
ROQUEL-VEGA, DIEGO
112 PROSPECT ST.

WALTHAM, MA 02453

Please take notice that the above captioned case has been scheduled for a
MASTER hearing before the Immigration Court on Jan 26, 2016 at 1:00 P.M, at:

aa NRG Seems a ae ee ees

reece dh PK -PRGERATO BLDG.» ROOM-320-—-- ~~ teres marae:
BOSTON, MA 02203 _

 

You may be represented in these proceedings, at no expense to the
Government, by an attorney or other individual who is authorized and qualified
to represent persons before an Immigration Court. Your hearing date has not
been scheduled earlier than 10 days from the date of service of the Notice to
Appear in order to permit you the opportunity to obtain an attorney or
representative. If you wish to be represented, your attorney or representative
mast appear with you at the hearing prepared to proceed. You can request an
earlier hearing in writing.

Failure to appear, at your hearing except for exceptional circumstances
may result in one or more of the following actions: “(1) You may be taken into
custody by the Department of Homeland Security and.field for further
action, OR (2) Your hearing may be held in your’ absence under section 240 (b) (5)
of the Immigration and Nationality Act. An order of removal will be entered
against you if the Department of Homeland Security established by
clear, unequivocal and convincing evidence that a) you or your attorney has
been provided this notice and b) you are rémovable.

IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT
CORRECT, WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION
COURT BOSTON, MA ‘THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND/OR
TELEPHONE NUMBER AT WHICH YOU CAN BE CONTACTED REGARDING THESE PROCEEDINGS.
EVERYTIME YOU CHANGE.YOUR .ADDRESS. AND/OR..TELEPHONE..NUMBER, YOU.MUST INFORM. THE.
COURT OF YOUR NEW ADDRESS AND/OR TELEPHONE NUMBER WITHIN 5 DAYS OF THE ‘CHANGE
ON THE ATTACHED FORM EOQIR-33. ADDITIONAL FORMS EOIR~33 CAN BE OBTAINED FROM
THE COURT WHERE YOU ARE SCHEDULED TO APPEAR. IN THE EVENT YOU ARE UNABLE TO
OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH YOUR NEW
ADDRESS AND/OR TELEPHONE NUMBER BUT YOu" MUST CLEARLY MARK THE ENVELOPE “CHANGE
OF ADDRESS." CORRESPONDENCE FROM THE COURT, ‘INCLUDING HEARING NOTICES, WILL BE
SENT TO THE MOST RECENT ADDRESS YOU “HAVE PROVIDED, AND WILL BE CONSIDERED
SUFFICIENT NOTICE TO YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.

A list of free legal servicg ptoviders has been given to you. For
information regarding the statug: of: your case, call toll free 1-800- 898-7180
6r:240-314-1500. For information on Immigration Court procedures, please
consult the Immigration Court Practice Manual,:- available at www,usdoj.gov/eoir.

CERTIFICATE Z@& SERVICE
oor CUMENT WAS SERVED BY: wats (1) PERSONAL SERVICE (P)
A) azz ALIEN c/o Custod af Gato Ds ALIEN's AT?/REP iy) DHS
DBash “ ze Lis jc BY: COURT STAPF ~, V3
Attachments: EOTR- 33 [ ] PorR28 | Wy meet Services List [ ] Other

 

 

 

 
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 4 of 34
Case 1:20-Cv-11120 Document 1-2 Filed 06/11/20 Page 5 of 34

NOTICE OF HEARING IN REMOVAL PROCEEDINGS
..... UNITED STATES IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

oa DATE: January 26, 2016
Lead Respondent Name: VEGA-DEL ROQUEL, MARLENY SANTOS
Lead file A#: 208-294-278 )Fpn ee PS

PA IE os CD FINGERPRINTS REQUIRED
Riders (if any): o _——Asylum

yey ____ Other

\ ¥ REPORT TO DHS (ROOM E-160)

 

ar} i
rp wd

Attorney/Representative (if any):

 

 

 

Please take notice that the above captioned case‘has been scheduled for a MASTERJINDIVIDUAL hearing

\ _ f -
4 AAPA AS// SAO py L/
before the Immigration Court on A fA SCAU OO at —_*_* ‘at |

JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

You may be represented in these proceedings, at no expense to the Government, by an attorney or other individual
who is authorized and qualified to represent persons before an Immigration Court. Your hearing date has not been
scheduled earlier than 10 days from the date of service of the Notice to Appear in order to permit you the opportunity to
obtain an attorney or representative. If you wish to be represented, your attorney or representative must appear. with you at
the hearing prepared to proceed. You can request an earlier hearing in writing. Fo he

Failure to appear at your hearing, except for exceptional circumstances**, may-result in one or more‘ofithe
following actions: , = was ee tee

(1) You may be taken into custody by the Department of ‘Homeland Security and held for further action, (OR)

(2) Your hearing may be held in your absence under section 240(b)(5) of the Immigration and Nationality Act. An
order of removal will be entered against you if the Department of Homeland Security established by clear, unequivocal and
convincing evidence that a) you or your attorney has been provided this notice and b) you are removable.

Failure to appear for this hearing other than because of exceptional circumstances** beyond your control will
result in your-being found ineligible for certain forms of relief under the Immigration and Nationality Act for a period of ten
(10) years after the date of entry of the final order of removal.

IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT CORRECT,

WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION COURT BOSTON, MA,
THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND TELEPHONE NUMBER AT WHICH YOU CAN
BE CONTACTED REGARDING THESE PROCEEDINGS. EVERYTIME YOU CHANGE YOUR ADDRESS OR
TELEPHONE NUMBER, YOU MUST INFORM THE COURT OF YOUR NEW ADDRESS AND TELEPHONE
NUMBER WITHIN 5 DAYS OF THE CHANGE ON THE ATTACHED FORM EOIR-33. ADDITIONAL FORMS
EOIR-33 CAN BE OBTAINED FROM THE COURT WHERE YOU ARE SCHEDULED TO APPEAR. IN THE.EVENT.....
YOU ARE UNABLE TO OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH’.
YOUR NEW ADDRESS AND TELEPHONE NUMBER, BUT YOU MUST CLEARLY MARK THE’ ENVELOPE: sala “4
"CHANGE OF ADDRESS." : ° ca oa

CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE SENT TO THE
MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED SUFFICIENT NOTICE TO
YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.

A list of free legal service providers has been given to you. For information regarding the status of your case, call
toll free 1-800-898-7180 or 240-314-1500. For information on Immigration Court procedures, please consult the
Immigration Court Practice Manual, available at www.usdoj.gov/eoir.

** The term "exceptional circumstances" refers to circumstances such as serious illness of the alien or death of
an immediate relative of the alien, but not including less compelling circumstances.

CERTIFICATE OF SERVICE {
THIS DOCUMENT WAS SERVED BY: MAIL (M)  \ PERSONAL SERVICE (P)-
TO: [ ] ALIEN [ ] ALIEN c/o Custodial Offi¢er _/[ ] ALIEN's ATT/REP  _[“] DHS
DATE: Jan 26, 2016 BY: [ ]COURT STAFF “\\_[ ] JUDGE —
Attachments: [ ] EOIR-33 [ ] EOIR-28 [\] Bégal Services List [ ] Other

 

 

V3
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 6 of 34
Case 1:20- % 41120 Document 1-2 Filed 06/11/26, Page 7 of 34

Zz /

NOTICE OF HEARING IN REMOVAL PROCEEDINGS
UNITED STATES IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203
DATE: May 25, 2016
Lead Respondent Name: VEGA-DEL ROQUEL, MARLENY SANTOS — |

 

Lead file A#: 208-294-278
—_—— FINGERPRINTS REQUIRED
Riders (if any): 208-294-279 ROQUEL-VEGA, KARLA a
208-294-280 ROQUEL-VEGA, DIE see eet
Q oo REPORT TO DHS (ROOM E-160)

 

 

 

Attorney/Representative (if any): LAGANA, STEPHEN A (OP)
Please take notice fe that the above captioned case has been scheduled for AMASTER/INDIVIDUAL hearing

before the Immigration Court on Nov. 23 J a O lo at & : 3 0 at:
JEK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

You may be represented in these proceedings, at no expense to the Government, by an attorney or other individual
who is authorized and qualified to represent persons before an Immigration Court. Your hearing date has not been
scheduled earlier than 10 days from the date of service of the Notice to Appear in order to permit you the opportunity to
obtain an attorney or representative. If you wish to be represented, your attorney or representative must appear with you at
the hearing prepared to proceed. You can request an earlier hearing in writing.

Failure to appear at your hearing, except for exceptional circumstances**, may result in one or more of the
following actions:

(1) You may be taken into custody by the Department of Homeland Security and held for further action, (OR)

(2) Your hearing may be held in your absence under section 240(b)(5) of the Immigration and Nationality Act. An
order of removal will be entered against you if the Department of Homeland Security established by clear, unequivocal and
convincing evidence that a) you or your attorney has been provided this notice and b) you are removable.

Failure to appear for this hearing other than because of exceptional circumstances** beyond your control will
result in your being found ineligible for certain forms of relief under the Immigration and Nationality Act for a period of ten
(10) years after the date of entry of the final order of removal.

IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT CORRECT,
WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION COURT BOSTON, MA,
THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND TELEPHONE NUMBER AT WHICH YOU CAN
BE CONTACTED REGARDING THESE PROCEEDINGS. EVERYTIME YOU CHANGE YOUR ADDRESS OR
TELEPHONE NUMBER, YOU MUST INFORM THE COURT OF YOUR NEW ADDRESS AND TELEPHONE
NUMBER WITHIN 5 DAYS OF THE CHANGE ON THE ATTACHED FORM EOIR-33. ADDITIONAL FORMS
EOIR-33 CAN BE OBTAINED FROM THE COURT WHERE YOU ARE SCHEDULED TO APPEAR. IN THE EVENT
YOU ARE UNABLE TO OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH
YOUR NEW ADDRESS AND TELEPHONE NUMBER, BUT YOU MUST CLEARLY MARK THE ENVELOPE
"CHANGE OF ADDRESS."

CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE SENT TO THE
MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED SUFFICIENT NOTICE TO
YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.

A list of free legal service providers has been given to you. For information regarding the status of your case, call
toll free 1-800-898-7180 or 240-314-1500. For information on Immigration Court procedures, please consult the
Immigration Court Practice Manual, available at www.usdoj.gov/eoir.

** The term "exceptional circumstances" refers to circumstances such as serious illness of the alien or death of

an immediate relative of the alien, but not including less compelling circumstances.
ff SEEETERTE OF SERVICE

 

 

THIS DOCUMENT WAS SERVED BY MAIL (M) PERSONAL SERVICE (P) {)
TO: [ ] ALIEN { ] ALIEN/E/o , Custodial Nee Wy J ALIEN's ATT/REP MY DHS
DATE: May 25, 2016 BY: [ ]COURT STAFF ye [ ] JUDGE i

 

Attachments: [ ] EOIR-33 [ ] EOIR-28 [ ] Legal Services List [ ] Other

fu Ht Wen Ae Sup le rer 4o Dr Dike J Payne R

 
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 8 of 34
Case 1:20-cw-11120 Document 1-2 Filed 06/11/20 Page 9 of 34

UNITED STATES IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

NOTICE OF HEARING IN REMOVAL PROCEEDIN GS AU
U

J ‘SS November 23; 2016
Lead Respondent Name: VEGA-DEL ROQUEL, MARLENY SANTOS Yur Ry 4 4
Lead file A#: @ 208-294-278

 

FINGERPRINTS S REQUIRED
Riders (if any): @ 208-294-279 ROQUEL-VEGA, KARLA Ae Ahem \S

@ 208-294-280 ROQUEL-VEGA, DIEGO

 

REPORT TO DHS (ROOM E-160)

 

 

 

Attorney/Representative (if any): LAGANA, STEPHEN A

 

Please take notice that ao i captioned case has peen scheduled for a MASTERINDIVIDUAL hearing

j OR mee erent

} [£1" (er Pras 1, Fn .
before the Immigration Court on i Aac WV he OI at &< 3 BOY pA at:

JFK FEDERAL BLDG., abu 320
BOSTON, MA 02203

You may be represented in these proceedings, at no expense to the Government, by an attorney or other individual
who is authorized and qualified to represent persons before an Immigration Court. Your hearing date has not been
scheduled earlier than 10 days from the date of service of the Notice to Appear in order to permit you the opportunity to
obtain an attorney or representative. If you wish to be represented, your attorney or representative must appear with you at
the hearing prepared to proceed. You can request an earlier hearing in writing.

Failure to appear at your hearing, except for exceptional circumstances**, may result in one or more of the
following actions:

(1) You may be taken into custody by the Department of Homeland Security and held for further action, (OR)

(2) Your hearing may be held in your absence under section 240(b)(5) of the Immigration and Nationality Act. An
order of removal will be entered against you if the Department of Homeland Security established by clear, unequivocal and
convincing evidence that a) you or your attorney has been provided this notice and b) you are removable.

Failure to appear for this hearing other than because of exceptional circumstances** beyond your control will
result in your being found ineligible for certain forms of relief under the Immigration and Nationality Act for a period of ten
(10) years after the date of entry of the final order of removal.

IF YOUR ADDRESS IS NOT LISTED ON THE NOTICE TO APPEAR, OR IF IT IS NOT CORRECT,
WITHIN FIVE DAYS OF THIS NOTICE YOU MUST PROVIDE TO THE IMMIGRATION COURT BOSTON, MA,
THE ATTACHED FORM EOIR-33 WITH YOUR ADDRESS AND TELEPHONE NUMBER AT WHICH YOU CAN
BE CONTACTED REGARDING THESE PROCEEDINGS. EVERYTIME YOU CHANGE YOUR ADDRESS OR
TELEPHONE NUMBER, YOU MUST INFORM THE COURT OF YOUR NEW ADDRESS AND TELEPHONE
NUMBER WITHIN 5 DAYS OF THE CHANGE ON THE ATTACHED FORM EOIR-33. ADDITIONAL FORMS
EOIR-33 CAN BE OBTAINED FROM THE COURT WHERE YOU ARE SCHEDULED TO APPEAR. IN THE EVENT
YOU ARE UNABLE TO OBTAIN A FORM EOIR-33, YOU MAY PROVIDE THE COURT IN WRITING WITH
YOUR NEW ADDRESS AND TELEPHONE NUMBER, BUT YOU MUST CLEARLY MARK THE ENVELOPE
"CHANGE OF ADDRESS."

CORRESPONDENCE FROM THE COURT, INCLUDING HEARING NOTICES, WILL BE SENT TO THE
MOST RECENT ADDRESS YOU HAVE PROVIDED, AND WILL BE CONSIDERED SUFFICIENT NOTICE TO
YOU AND THESE PROCEEDINGS CAN GO FORWARD IN YOUR ABSENCE.

A list of free legal service providers has been given to you. For information regarding the status of your case, call
toll free 1-800-898-7180 or 240-314-1500. For information on Immigration Court procedures, please consult the
Immigration Court Practice Manual, available at www.usdoj.gov/eoir.

** The term "exceptional circumstances" refers to circumstances such as serious illness of the alien or death of

an immediate relative of the alien, but not including less compelling circumstances.

CERTIFICATE OF SERV AGE
THIS DOCUMENT WAS SERVED BY: MAIL (M) PERSONAL SERVICE (P)
TO: [ ] ALIEN [ ] ALIEN c/o Custodial Officer L- A ALIEN's ATT/REP {P] DHS |
DATE: Nov 23, 2016 BY: [X] COURT STAFF JY [ ]JUDGE’ “ROBIN E. FEDER ‘

Attachments: [ ] EOIR-33 [ ] EOIR-28 [ ] Legal Services List [ ] Other |
V3 t

BO- Any <al-eg :

 

 

 
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 10 of 34
Case 1:20-cy-11120 Document 1-2 Filed 06/11/20 Page 11 of 34

\ (
WE Ne

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

Law Office of Stephen A. Lagana
LAGANA, STEPHEN A

145 Essex St.

Lawrence, MA 01840

In the matter of File A 208-294-278 DATE: Mar 19, 2018
VEGA-DEL ROQUEL, SANTOS MARLENY

___Unable to forward - No address provided.
S€ Attached is a copy of the decision of the Immigration Judge. This decision
“is final unless an appeal is filed with the Board of Immigration Appeals
within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals
Office of the Clerk
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C. §
1252b(c) (3) in deportation proceedings or section 240(b) (5) (C), 8 U.S.C. §
1229a(b) (5) (C) in removal proceedings. If you file a motion to reopen, your
motion must be filed with this court:
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203
Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. §
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review within 30 days with the appropriate Circuit Court of
Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.

Attached is a copy of the decision of the immigration judge relating to a
Credible Fear Review. This is a final order. No appeal is available.

 

 

 

Nf —,— \ fi
/ ay fo _
X other: ZS Ardy
4 = 7
¥ at
PN {
COURT CLERK ‘
IMMIGRATION COURT FF

cc: RUSHER, MARNA
JFK BLDG, ROOM 425
BOSTON, MA, 02203
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 12 of 34
Case 1:20-cy-11120. Document 1-2 - Filed

re

oN

  
  
 

 

~ OMB# 1125-0002”

06/11/20. Page 13 of 34

 

 

 

 
 
 
   

    
 

 

 

    

 
  

  

30,

 

ee SEO SEO s SSR
ZEW NING ines ands Number Reveryone app
TNE BT races aie eee are Coat Sree aa
=lmmiptationdudgeistdécisionsim ittens
RR rep ESE ESET Sa Se ees
enum bersslistedawillabesthezon lysonesiconsidere
setae 2 Ss Sa. ae IG SES

A
mM tems
(7 Det OLS SS 9 ae

redstoibe

&
Soe

 

I

    

     

 

         
 

 

          
      

       

     

 

      
   
   
   

SE eae S aT
ustibe swat en initen le Th en

OR

 

in

 

  

 

 

 

 

 

  

m-filing.an appeal from-thie Immigration Judge's decision dé

 

 

   

reconsider:dated

 

 

    

 

 

re appealing)

 

 

 

”. Forti, EOIR26
- Revised Oct..2016

 

 
   

Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 14 of 34

 

 

“State in in ‘detail the reason@): for this. appeal. Please tele to the. Gancal Tastruttlotis at item F for fi fan
ther guidance: ‘You areé‘not limited to the-space- “provided: below;, use’ more e Sheets of paper ‘if wekessary.
Write your, name(s). and: 6 AS. number(s). on. every” sheet.

 

 

The Immigration Judge erred i in ailing to find that thie © Respondent did nik fede persecution on account of a statutory
grfounds.. gE ae :

tach additional sheets if necessary)

 

as SIE Rue ae
fic Sands iV Won Which you ue SEs

Fos Fe

Sou em ainsth (Sean weonewh
— amas sun oo
— ents a uss Notice OF

   

 

 

 

 

   

eS Saeeiee Ss
ee So Se Seas

eet aw
pe ese eke SSAct: Qe cures DIU SRR

 

_Do you desire oral argument before the Board of Immigration Appeals?  O Yes No

Do you intend to file a separate written brief or statement after filing this Notice of Appeal? Yes LI No

me

BIS S eH aaa TS)

eas oR oe oa

Ges ‘youn ima Neri sintom t fous juss oul fould- avon alsot clic bower why your
ee NOS Yeu

. a repanel ath Boa ; fail ewillinoteranvass

   

ousalsoy sonia oe
La BS ane 2

. 75 4 Fas e oe G Re
. oe x ee Pig ee eats geeepae er Siete ere
ae oe Pe
sa bricfips< CHedule mormhes = dhe Bo: id may sume ys dismiss yout appeal ibyeud Os!
fot oo brie honetitenient a 1 Gineise oe suiehinpsschiedule= = So oe oe

  

 

SERIES aE Ener ieenaa See Sait rene See a IR es
ibn ern
“V Signature of Person Appealing Date
: ai attorney or representative) 2
- Form EOIR-26  -
Revised Oct. 2016

Page 2 of 3

=~
a
Case 1:20-cv-11120 | Document 1-2. Filed 06/11/20 Page 15 of 34

? \

   

 

 

Mailing Address of fAitoraey OFF Repré eitative: for the -
: -Respondent(s)/Applicant(s) es

‘Stephen A. Regnam

10. Bp RRs "Malling Adare of: RespondentavApolcant@)

   
 

 

 

- Saritos Marleny Vega-Del Roquel
: _ >. (Name)
412 12: Prospect Street
G treet: Adatess)

 

 

 

    

~ GtreetAddtess)

   

 

 

Be (Apartment or Room Number) uit or Room Numb)
ee re Waltham, ‘MA soe ae S Lawrence, MA :
’ (City, State, Zip Code) ze ae : os ee a of a ores “(Giy, State, Zip c a ar
Ee 9787942331 ee

 

  

 

 

~ CTeephione Nib

 

 

 

~ Clelephione fae

      
   

    
 
  

    

 

 

 

 

 

       
    

Fae

 

eee

 
 
 
 

ae : ae
3s a is

ee oflmmi lmmigratio f10 jomAppE eppeals( alsi( (nD
e era

: Sted Rese ee

Se peeE RS SS
‘OUzM Toes
a a Gunn 2
Cle sanun ens) q aus

ETE ene eee oretsnsts uses seiiseeee

  
    

       

      
   
    

     
 
  
 
 

 
         
 

  
   

SPT aa

 

    
     

Zo = = ae ae
OG:S

 
 
 

thi ee ee
me Go me

{ean attomney (0 (ZOE
C one all

See 8: fa
eualg SATS iasioueiees Se a
Z OIE ee ROTEAD DE ean
HE CCL OLS: aoe Devise
oo a 2
aon Se Doe

     
 
 
 

        
 
 
  

    
   
 
   

 

 

: PROOF OF SERVICE: ou Must Complete This)

 

 

yale ee za ‘ Ee ae coe = a mailed or delivered a copy of this Notice of f Appeal
Eee ne ae (Name) = e mere |
2 ote 2018 gi hg - _ offs of Chief: Gounset

 

 

ee OS eee ee TOresing Pa)
18 New w Sudbuy§ St. Rm. 425 Boston, ‘MA. 02203. a
—( rr ber and Street, c mS ite

    
    

      
  
    

 

 
  

= UERE 2 ;

eae

   

    

ae ee

   
  

 
 
  

   

 
  
  
 
  

 
 

   
    

         
   

     

eS =e ~— =o aa a a
NOLES os the Respondent oe OfDESS
pS See ea ae sae

sees SaSa Suen eS

      

 

 

eae STS

 
 

 

 

" Ee gels ee a

 

 

  

 

 

| Serveila a copy ¢ of: this form and all attachments |

“on. ‘the opposing party cae
s 1: Completed and. signed the. Proof of ee

 

Be Completed ne form i in n English = os Ss a

Z a. Provided a certified English translation | ees oe tam 2 -Y Attached 1 the required: fee ( or: Fee ‘Waiver: Request ~
- +> for all non-English attachments ~ ea 2 Ee Tg it represented by attorney or representative, attach
a Signed the oe oe Je reh at ik “a completed anid Signed BOIR: -27 ee

. Page 3-of 3 ee ig ig © 95 Form EOIR-26
‘Revised Oct. 2016

 

rx

 

 
    
   
 
    
  
 
 
   
  
 

 
-
tat

Case BeO-cyeT 120 Document 1-2 Filed 06/11/20 Page 16 of 34

US. ‘Départvicnte ofJustice © | ~ OMBELIDS- 0005

: . Executive C Office for Immigration Review .. Notice of Entry of. Appearance as , Attoritey. or
iB ard of Imaanigration Appeals ieee

 

     
   
 
  

 

‘CEype or Print)

 
    
 
   
 

 

DDRESS.OF REPRESENTED PART

  

 

 

(F - Middle intial) ede 2 a2 rE : Users Visa: ‘Appeal (Péavide beietciy
2.4 PROSPECT STREET . wig Hl - fils. Tye adie fee. a
“(Number and: Stee) Tati ae aa "gE ES ‘ "Fite (Provide fine ni)

as : eee oo “MA 02453 ae fs - sie —__—~ y
AS Ci oo ” Gate Ts Gip Code). |, Diseiplinary case (Provideducket umber).

 

   

 

 

 

 

 

 
 
  
   
 
 
 

“Attorney 0 or Repr 5 entative (please cheek one of. the following):

em good st standing of the bar of the highest court(s) af the pllowing _
* states(s), possessi n(s), tones, commonwealth), or: the’ District of Columbia: (use: additio ‘Space on teverse side if
ices 2 :

 

 

 

ae am a ve lehoable adivdtual as defi aed in 8 é. ER § 1292: ZIG).

EL. Lam an accredited foreign’ Bovemment official, as defined i in 18 Cc. E. R. SS 1291. 1S); from _ _ = site (country). :

 

   

EOIR iD NUMBER . cs ‘DATE

"28428657 a) : _paptorgote Sa “5 A

 

SS LT)
o Ses ao

 

ms ‘NAME: OF ATTORNEY OR REPRESENTATIVE, ADDRESS, FAX & PHONE NUMBERS, '& EMAIL ADDRESS
‘Name: Stéphen Pee Swit Page | ovrA _ ; ‘Pegnam ,

Myer! Cirst) Oe (Middle Initial, ag a . Cast)
| Adis: 145 Essex Street at ett ht, Fn te 3 .
We ee Pepe geste a uel wee umber ase) os
“Lawrence aha. or mans oe er || eee

WtpBints a “Gy Gate)

olan Telephone: 978 194-2331 ai

 

01840 ..

    

“Facsimile: Ree os.

 

 

 

 

 

Oe Check heré ifn new v dds ee

 

oe . - FormEOIR-27 |
an , BS fas Oo Rev. July 2015

 

 
 

     
     

Case 1:20-cy-11120. Document 1-2 “Filed 06/11/20- Page 17 of 34°. °
ae OP AB UN Ree Be ee Laie eet AA eg a a de

 

 

 

 

 

 

 

 

 

# 3 “te (ain): ) Stephens égia Es
a the cL Ips anfligratio

 

 

 

 

 

 

 

 

 

   
  
 

-C. F. R. 8 1003. 38(8)); -even th
Uz S. ‘Citizenship and immigrati
», appearance may not be recogni
.* . axepresentative capacity,. his/her personal: apps
mae part-li 1003, he/she i is. authorized ‘and: a

gh the i i
Services. If information i is: omiftied from the Form EOI: 27. or it is. not properly. completed, ‘the.
‘and: thei ‘accompanying filing may be rejected. ‘When an’ Hipenrinee is made by: a person acting in

 

 

  
    
 
 
    

  

Tite unos — full: eA rust
~ 2A new y acldresh :

 

   

 

= E the Privacy Act. The manner of requesting sigh: records i ig in 28 C. ER. §§ 1621= 16.11 ‘anid ‘appendices. ‘For further information about oe
“requesting 1 records from EOIR under. the: Freedom of Information. Act; see How: to File a Freedom of Information Act: ota) -
> Request With the Executive Office for Immigration Review, available ¢ on EOIR's: website’ at http://www, justice. govleoir.” oie

. PRIVACY ACT NOTICE - The information requested. on this form i is “authorized by 8 USC. § 1362" and 8 CE. R. § 1003.3 in

~ order. to enter-an ‘appearaiice* to represent a‘party before the: Board of Immigration’ ‘Appeals. The information: you’ provide. iss!

‘mandatory: and required to. enter-an ‘appearance.: :Failure to provide the: ‘requested: information will-result in an. inability. to.represent.a -.

party’ or receive notice.of- actions: in'a proceéding-. -EOIR: may: share this: ‘information-with others-in. accordance ‘with approved: ‘routine: -
“uses described i ‘in’ EOIR's system of | gegords.notice, EOR- 001 Records. and: ‘Manag nt faforsnation Sven 69: Fed:: Reg: +2651 “3

 

  
    
 

 
   

 

—

 

‘Under the. Paperwork Reduction Act, a person is not required. to respond, to a collection of information unless it displays a valid OMB control
“number. We try to‘create-forms and instructions that are accurate, can be easily understood, and which i impose the least possible burden on you to
‘provide us with information. The éstimated 2 average time to. complete this form is Six (6) minutes. If you have comments, regarding : the accuracy
eo ‘of this estimate, or suggéstions for. aking, this form simpler,’ you-can write. to the Executive: Office for Iinmigration Review, Office’ of |}
= ‘the. General Counsel, : 5107; ‘Leesburg. Pik Suite 2600, Falls Church, irwinia 22041. : Ped Pe

 
   
 

 

 

 

 

   

 

 

     

Rev. July 2015

 

 
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 18 of 34

ROQUEL DEL VEGA, Santos Marleny A# 208-294-278

Proof of Service
I, Stephen A. Pegnam, served a true copy of the following documents:

1. EOIR-27, Notice of Entry or Appearance as Attorney;
2. Notice of Appeal from a Decision of an Immigration Judge;
3. Decision of Immigration Judge dated March 19, 2018.

To the Department of Homeland Security — ICE at the following address via First
Class Mail:

DHS/ICE Office of Chief Counsel — Boston

JFK Federal Building

15 New Sudbury Street Room 425

Boston, MA 02203

Bi (a), Date: all f

Stephen A. Pegnam, Esq.

 
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 19 of 34

vo ‘, (*: : :
‘ ‘ \ C

\Y-

UNITED STATES DEPARTMENT OF JUSTICE ;
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

Law Office of Stephen A. Lagana
LAGANA, STEPHEN A

145 Essex St.

Lawrence, MA 01840

In the matter of File A 208-294-278 DATE: Mar 19, 2018
VEGA-DEL ROQUEL, SANTOS MARLENY

__/Unable to forward - No address provided.
“A Attached is a copy of the decision of the Immigration Judge. This decision
’ is final unless an appeal is filed with the Board of Immigration Appeals
within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals
Office of the Clerk .
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
_ Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C. §
1252b(c) (3) in deportation proceedings or section 240(b)(5)(C), 8 U.S.C. §
1229a(b) (5) (C) in removal proceedings. If you file a motion to reopen, your
motion must be filed with this court:
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203
__ Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. §
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review within 30 days with the appropriate Circuit Court of
Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.
Attached is a copy of the decision of the immigration judge relating to a
' Credible Fear Review. This is a final order. No appeal is available.

7 “ Other: Es (4 cd ol

 

KT
COURT CLERK !

IMMIGRATION COURT FF
cc: RUSHER, MARNA

JFK BLDG, ROOM 425
BOSTON, MA, 02203

 

~D
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 20 of 34
Case 1:20-cv-41120 Document 1-2 Filed 06/11/2087 Page 21 of 34

Law OFFICES OF STEPHEN A. LAGANA

Attorneys & Counselors at Law
145 Essex Street, Lawrence, Massachusetts 01840
Telephone 978-794-2331 Facsimile 978-794-2441

 

July 31, 2019

JFK Federal Building

Boston Immigration Court
Government Center
15 New Sudbury Street, Room 320
Boston, MA 02203

—~

Re: Karla Roquel-Vega \ ma
Rider File No.: 208-294-279 an. 1 Ane
Diego Roquel-Vega WIG oO. XN
Rider File No.: A 208-294-280 MS AS os

Motion to Reopen 5 . Sy
oO y
Dear Sir/Madam:

In theabove reference matter, please find enclosed the following documents:

1. Respondent’s Motion to Reopen;

2. Supporting Documentation with Index;
3. Proposed Order;
4. Proof of service.

If you have any questions, please do not hesitate to contact this office at (978) 794-2331.

As always, thank you for your prompt attention in this matter.

Very truly yours,

 

L 4
Albert J Sagant¢ir III
Law Offices of Stephen A. Lagana
145 Essex Street
Lawrence, MA 01840

 

Other Immigration Offices located in Orlando, Florida, New York City, New York, Massachusetts
Case 1:20-Cv- 14120 Document 1-2 Filed o6/ 1/29 Page 22 of 34

STEPHEN A. LAGANA. NON- DETAINED
LAW OFFICES OF STEPHEN A. LAGANA

145 ESSEX STREET

LAWRENCE, MA 01840

(978) 794-2331

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OFFICE OF THE IMMIGRATION JUDGE
BOSTON, MA, 02203

 

In Removal Proceedings
In the Matter of:

Roquel-Vega,
Karla (Rider)

File No: A 208-294-279

Roquel-Vega,

Diego (Rider) File No: A 208-294-280

Motion to Reopen

 

RESPONDENT’S MOTION TO REOPEN
Case 1:20-cv-J4120 Document 1-2 Filed 06/11/20,-Page 23 of 34

(

STEPHEN A. LAGANA. NON-DETAINED
LAW OFFICES OF STEPHEN A. LAGANA

145 ESSEX STREET

LAWRENCE, MA 01840

(978) 794-2331

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OFFICE OF THE IMMIGRATION JUDGE
BOSTON, MA, 02203

 

In Removal Proceedings
In the Matter of:

Roquel-Vega, File No: A 208-294-279
Karla (Rider)
Roquel-Vega,

Diego (Rider) File No: A 208-294-280

Motion to Reopen

 

RESPONDENT’S MOTION TO REOPEN
The Respondent’s, Rider Karla Roquel-Vega, and Rider Diego Roquel-Vega, both

citizen’s and nationals of Guatemala, entered the United states at or near Laredo Texas on June
3, 2015. All where placed into proceedings by separate Notice(s) to Appear, each of which was
issued on June 3, 2015. Respondent’s relocated to Massachusetts and were ordered to appear
before the non-detained unit of ICE, at 10 New England Executive Park, Burlington, MA 01803,

on July 7, 2015.

Later, Respondent’s each received a Notice of Hearing scheduling a Master Hearing on

January 26, 2016, as well as a Merits hearing March 15, 2018. Respondent’s attended these
Case 1:20-cv-14120 Document 1-2 Filed 06/11/20 -Page 24 of 34
N 4

hearings, however, due to an error of the Clerk’s Office, only the lead respondent’s name was

included on the Clerk’s Office IJ order cover sheet.

All Respondents are aware they are included in the Immigration Judge’s order, decided
on March 15, 2018, however, the clerk’s office cover sheet failed to include the two rider
respondents. The failure to include the rider’s denied the rider’s the ability to file a BIA appeal.
See Decision of Immigration Judge cover sheet and Appeal Receipt of Lead Respondent. Riders

are seeking a reissuing of the order of the Immigration Judge in this matter.

DE 7/3[ fl

Stephen A. Lagana, Esq. Date:
Law Offices of Stephen A. Lagana

145 Essex Street

Lawrence, MA 01840

EOIR ID# CG354929

 
Case 1:20-cv-14120 Document 1-2 Filed 06/11/20-Page 25 of 34

STEPHEN A. LAGANA, ESQ. NON-DETAINED
LAW OFFICES OF STEPHEN A. LAGANA

145 ESSEX STREET

LAWRENCE, MA 01840

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OFFICE OF THE IMMIGRATION JUDGE
BOSTON, MA, 02203

 

In Removal Proceedings

Motion to Reopen

)
In the Matter of: )
)
Roquel-Vega, ) File No: A 208-294-279
Karla (Rider) )
)
Roquel-Vega, )
Diego (Rider) ) File No: A 208-294-280
)
)
)

 

 

INDEX OF DOCUMENTS
TABS DOCUMENTS
A Decision of Immigration Judge Cover Sheet

B Lead Respondent's Notice of Appeal dated April 12, 2018
av Other: Zz Ocd ofl

Case 1:20-cv.14120 Document 1-2 Filed oem u2g Page 26 of 34

oS ‘ . . . . -
o -
. = , 2 1
. J - . . . { 3

UNITED STATES DEPARTMENT OF JUSTICE ;
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT .
JEK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

Law Office of Stephen A. Lagana
LAGANA, STEPHEN A

145 Essex St.

Lawrence, MA 01840

In the matter of . File A 208-294-278 DATE: Mar 19, 2018
VEGA-DEL ROQUEL, SANTOS MARLENY

__Unable to forward - No address provided.
-% Attached is a copy of the decision of the Immigration Judge. This decision
+ :

is final unless an appeal is filed with the Board of Immigration Appeals
- within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals . .
Office of the Clerk
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041
__._ Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion. to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C. §
1252b(c) (3) in deportation proceedings or section 240(b) (5) (C), 8 U.S.c. §
1229a(b) (5) (C) in removal Proceedings. If you file a motion to reopen, your
motion must be filed with this court:
2 IMMIGRATION COURT /
JEK FEDERAL BLDG., ROOM 320
' BOSTON, MA 02203
__._ Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. § ;
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review. within 30 days with the appropriate Circuit Court of
- Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.

__._ Attached is a copy of the decision of the immigration judge relating to a
Credible Fear Review. This is a final order. No appeal is available.

 

= COURT CLERK! - rn
eT ee ee IMMIGRATION COURT: © >} opp
Gc: RUSHER, -MARNA -. eon tel ts at a eae
' “JFK BLDG, ROOM 425

BOSTON, MA, 02203
Case 1:20-cv-14120 Document 1-2 Filed 06/11/20, Page 27 of 34

STEPHEN A. LAGANA, ESQ. NON-DETAINED
LAW OFFICES OF STEPHEN A. LAGANA

145 ESSEX STREET

LAWRENCE, MA 01840

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
OFFICE OF THE IMMIGRATION JUDGE
BOSTON, MA, 02203

 

In Removal Proceedings
In the Matter of:

Roquel-Vega, File No: A 208-294-279

Karla (Rider)
Roquel-Vega,
Diego (Rider) File No: A 208-294-280

Motion to Reopen

Nee eee eee oe ee

 

 

INDEX OF DOCUMENTS
TABS DOCUMENTS
A Decision of Immigration Judge Cover Sheet

B Lead Respondent’s Notice of Appeal dated April 12, 2018
Case 1:20-Cv-@T20 Document 1-2 Filed 06/11/20 Page 28 of 34 .

UNITED STATES DEPARTMENT OF JUSTICE ;
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW
IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203

Law Office of Stephen A. Lagana
LAGANA, STEPHEN A

145 Essex St.

Lawrence, MA 01840

In the matter of File A 208-294-278 DATE: Mar 19, 2018
VEGA-DEL ROQUEL, SANTOS MARLENY

__/Unable to forward - No address provided.

A Attached is a copy of the decision of the Immigration Judge. This decision

’ is final unless an appeal is filed with the Board of Immigration Appeals

‘ within 30 calendar days of the date of the mailing of this written decision.
See the enclosed forms and instructions for properly preparing your appeal.
Your notice of appeal, attached documents, and fee or fee waiver request
must be mailed to: Board of Immigration Appeals . ,

Office of the Clerk
5107 Leesburg Pike, Suite 2000
Falls Church, VA 22041

__ Attached is a copy of the decision of the immigration judge as the result
of your Failure to Appear at your scheduled deportation or removal hearing.
This decision is final unless a Motion to Reopen is filed in accordance
with Section 242b(c) (3) of the Immigration and Nationality Act, 8 U.S.C. §
1252b(c) (3) in deportation proceedings or section 240(b)(5)(C), 8 U.S.C. §
1229a(b) (5) (C) in removal proceedings. If you file a motion to reopen, your
motion must be filed with this court:

i IMMIGRATION COURT
JFK FEDERAL BLDG., ROOM 320
BOSTON, MA 02203 .

__ Attached is a copy of the decision of the immigration judge relating to a
Reasonable Fear Review. This is a final order. Pursuant to 8 C.F.R. § ;
1208.31(g) (1), no administrative appeal is available. However, you may file
a petition for review. within 30 days with the appropriate Circuit Court of

-Appeals to appeal this decision pursuant to 8 U.S.C. § 1252; INA §242.

__ Attached is a copy of the decision of the immigration judge relating toa
Credible Fear Review. This is a final order. No appeal is available.

 

| ~~ Other: zs (’) cd of .

COURT CLERK’ - * a
Oo TR eg IMMIGRATION COURT) ° ss OBE
Gc: RUSHER, MARNA - coe: eh OM
_ JFK BLDG, ROOM 425
BOSTON, MA, 02203
Fay:

i
Bat

eh
NAR
salt

sah

Mt

7%
st

oe
ON
‘

 

:

a

ere:

 

Sora

 

 

e:volunt

246:2(¢}(3) (i)

Se

{iF

 

 

 

 

 

 

 

 

Toyates!

ees?

(

 

 

 

 

 

ae
He

u

=:
te
Re

can
Cau

a
4

OF
5
‘as

eae
aoe
fe Oss
mt
7

Our.

espcaden
RELY,

URES}
Ne
3 Jab
Naso!

BS
vi
SS,

rot

re
erat

se

=Sin
a
at

GINS:

opoSin
‘onms:

220
NCes
rae

af

i

conde
‘feet EES ETO

¢

‘orres'

On

iddre:

ai

2c.
sete
zal

is

=a
SSry

iparsawillibaire

532

ES

Sara,

t

is}

tet
et
a

i

"

He

y

 
Case 1:20-Cv-aT20 Document 1-2 Filed 06/11/20, Page 30 of 34

UNITED STATES DEPARTMENT OF JUSTICE
EXECUTIVE OFFICE FOR IMMIGRATION REVIEW

IMMIGRATION COURT
BOSTON, MA, 02203
In the Matter of: Rider: Karla Roquel-Vega File No.: A 208-294-279
Rider: Diego Roquel-Vega File No.: A 208-294-280

ORDER OF THE IMMIGRATION JUDGE

Upon consideration of the Respondents’s, Karla Roquel-Vega, and Diego Roquel-Vega,
Motion to Reopen, is HEREBY ORDERED that the motion be:

[ ] GRANTED [ ] DENIED because:

[ ] DHS does not oppose the motion.

[ ] The respondent does not oppose the motion.

[ ] Aresponse to the motion has not been filed with the court.

[ ] Good cause has been established for the motion.

[ ] The court agrees with the reasons stated in the opposition to the motion.
[
[

] The motion is untimely per
] Other:

 

Deadlines:

[ ] The application(s) for relief must be filed by
[ ] The respondent must comply with DHS biometrics instructions by

 

 

Date Immigration Judge

 

Certificate of Service

This document was served by: [ ] Mail [ ] Personal Service
To: [ ] Alien [ ] Alien c/o Custodial Officer [ ] Alien’s Atty/Rep [ ] DHS
Date: By; Court Staff

 
Case 1:20-cv-14T20 Document 1-2 Filed 06/11/20 Page 31 of 34

Re: Rider: Karla Roquel-Vega

File No.: A 208-294-279
Rider: Diego Roquel-Vega

File No.: A 208-294-280

PROOF OF SERVICE
On July 31, 2019, I, Stephen A. Lagana served a copy of the following documents:

Respondent’s Motion to Reopen;
Supporting Documentation with Index;
Proposed Order;

Proof of service.

PPPS

To the Department of Homeland Security — ICE at the following address:

JFK Federal Building
15 New Sudbury Street, Room 425
Boston, MA, 02203

A me
= 2/31 (Lu 8
Stephen A. Lagana, Esq. Date:
Law Offices of Stephen A. Lagana
145 Essex Street
Lawrence, MA 01840
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 32 of 34
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 33 of 34

U.S. Department of Homeland Security

U.S. Citizenship and Immigration Services
May 22, 2020 P.O. Box 82521

Lincoln, NE 68501-2521

US. Citizenship
and Immigration

 

Services
STEPHEN A LAGANA
LAW OFFICE OF STEPHEN A LAGANA | l
145 ESSEX STREET
LAWRENCE, MA 01840 LIN2090227578

RE:KARLA MARLENY ROQUEL VEGA
1-765, Application for Employment Authorization

 

A208-294-279

DECISION

This notice refers to your Form I-765, Application for Employment Authorization, filed on February
21, 2020, in which you are requesting employment authorization pursuant to Title 8, Code of Federal

Regulations (8 CFR) 274a.12 (c)(8). Upon consideration, it is ordered that your application be denied
for the following reason(s):

8 CFR § 274a.12(c)(8) allows for granting employment authorization to:

An alien who has filed a complete application for asylum or withholding of deportation or
removal pursuant to 8 CFR part 208, whose application:

(i) Has not been decided, and who is eligible to apply for employment authorization
under § 208.7 of this chapter because the 150-day period set forth in that section has
expired. Employment authorization may be granted according to the provision of §
208.7 of this chapter in increments to be determined by ... [USCIS] and shall expire on
a specified date; or

(ii) Has been recommended for approval, but who has not yet received a grant of asylum
or withholding or deportation or removal;

8 CFR § 208.7(a) states, in pertinent part:

(1)... an applicant for asylum . . . shall be eligible . . . to submit a Form I-765, Application
for Employment Authorization . . . The application shall be submitted no earlier than 150 days
after the date on which a complete asylum application . . . has been received . . . no
employment authorization shall be issued to an asylum applicant prior to the expiration of the
180-day period following the filing of the asylum application filed on or after April 1, 1997.

(2) . . any delay requested or caused by the applicant shall not be counted as part of these
time periods...

A review of the record shows that you filed Form 1-589, Application for Asylum and for Withholding
of Removal, on February 10, 2016 with the Immigration Courts. Your application was denied on

NSCI765NSC1I76000014758141 1 of 2

www.uscis.gov

MN
Case 1:20-cv-11120 Document 1-2 Filed 06/11/20 Page 34 of 34

March 15, 2018, and you filed an appeal with the BIA on April 11, 2018 that is currently pending.

However, the 180 Day Asylum EAD Clock stopped and it has not been restarted as of the date of this
letter.

You are not eligible for employment authorization under 8 CFR § 274a.12(c)(8) because less than the
required 180 days have elapsed.

For more information about the Asylum EAD Clock, visit uscis.gov/asylum/ABT.

USCIS is not required to approve applications or petitions where eligibility has not been demonstrated
merely because of prior approvals which may have been erroneous. Matter of Khan, 14 I&N Dec 397
(BIA 1973), by extension; Matter of M-, 4 I&N Dec 532 (BIA 1951; BIA, A.G. 1952).

For this reason, your application must be and hereby is denied.

NOTICE: USCIS regulations do not provide for an appeal to this decision. However, you may file a
motion to reopen or reconsider an adverse decision. A motion must be filed using Form I-290B,
Notice of Appeal or Motion. Form I-290B must be filed within 30 days from the date of this notice
(33 days if this notice was received by mail) with the appropriate filing fee and other documentation in
support of the motion. Do not send the completed Form I-290B directly to the Nebraska Service
Center. For more information about filing motions, as well as fee required and filing locations, and to
download Form I-290B, please visit the USCIS website at www.uscis.gov. You may also contact the
USCIS Contact Center at 800-375-5283.

However, this denial is without prejudice to the filing of an Application for Employment
Authorization under any category for which you may qualify.

Sincerely,

f Upedl
L. Miller

Director
Officer: 5122

NSCI765NSC176000014758141 2o0f2

WWw.uscis.gov

UT
